TUTTLE, Circuit Judge
(dissenting).
With deference to the views of my colleagues, I must dissent from the holding that the circumstances sworn to by appellants’ witnesses are sufficient to permit the inference that Carantzas had any conversation with Mrs. Musseau. Thus, I think they fail to establish a prima facie case which, it seems to me, is necessary if appellants are to withstand a motion for summary judgment in the face of the positive, unequivocal statement of Mrs. Musseau that no such conversation took place. The salesman’s statement merely permits speculation, not inference from proven facts. It is not enough even on a motion for summary judgment. I think the judgment should be affirmed, not because the salesman’s testimony as to the alleged conversation was hearsay, but because taking every word he said as true, it would not be sufficient to make a jury case. It does not meet the requirements of Rule 56 that the pleadings, depositions and admissions, together with the affidavits, show that there is a genuine issue of fact. This statement, if given as evidence on a jury trial, would, as I view it, be subject to being stricken because what Carantzas is reputed to have said is simply not connected up with an agent for appellee.
Rehearing denied: TUTTLE, Circuit Judge, dissenting.